Citation Nr: 0310892	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating greater than 40 percent 
for diabetic neuropathy of the right upper extremity.  

3.  Entitlement to an initial rating greater than 30 percent 
for diabetic neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating greater than 20 percent 
for diabetic neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating greater than 20 percent 
for diabetic neuropathy of the left lower extremity.  

6.  Entitlement to an initial rating greater than 10 percent 
for diabetic gastroparesis.

7.  Entitlement to an initial rating greater than 
noncompensable for impotence.

8.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

9.  Entitlement to SMC above the "N" rate.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO entered a decision in April 2001 which, in 
part, granted service connection for diabetes mellitus with 
diabetic neuropathy, and assigned a 100 percent rating, 
effective February 25, 1999.  In addition, SMC was granted 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(2)(i), 
at the rate intermediate between subsection (l) and 
subsection (m), effective February 25, 1999, on account of 
blindness of one eye with 5/200 visual acuity or less and 
blindness of the other eye having only light perception.  
Subsequently, the RO entered a decision in October 2001 
which, in part, established separate service connection for 
diabetes mellitus (20 percent), diabetic peripheral 
neuropathy of all four extremities (0 percent for each 
extremity), diabetic gastroparesis (0 percent), and impotence 
secondary to diabetes mellitus (0 percent).  These ratings 
were assigned, effective February 25, 1999.

In the most recent rating activity of November 2002, the RO 
confirmed and continued a 100 percent rating for diabetic 
retinopathy and glaucoma.  In addition, the following ratings 
were increased, effective February 25, 1999:  diabetes 
mellitus (40 percent), diabetic neuropathy, right upper 
extremity (major arm) (40 percent); diabetic neuropathy, left 
upper extremity (30 percent); diabetic neuropathy, right 
lower extremity (20 percent); diabetic neuropathy, left lower 
extremity (20 percent); and diabetic gastroparesis (10 
percent).  Further, the RO confirmed and continued the 
noncompensable rating for impotence, and also denied SMC on 
account of loss of use of a creative organ.  

The veteran was also granted SMC under 38 U.S.C.A. § 1114(m) 
and 38 C.F.R. § 3.350[c], effective February 25, 1999, on 
account of blindness in both eyes having only light 
perception.  He was also granted SMC under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at a rate equal to 
subsection (n) (the "N" rate), effective February 25, 1999, 
on account of diabetic neuropathy and glaucoma, light 
perception only in both eyes, with additional disability from 
service-connected conditions found to be independently 
ratable at 100 percent.  

In the November 2002 rating decision, the RO pointed out that 
its award of SMC at the "N" level was the maximum level of 
"step" elevation permitted under the law and had resulted 
in the maximum level of SMC that was warranted based on the 
available evidence and facts of this case.  Further, the RO 
noted that since all service-connected evaluations had been 
utilized to achieve the full step elevation, it followed that 
no additional increment of evaluation for any individual 
service-connected condition could result in a higher level of 
compensation.  Accordingly, the RO determined that its 
present rating action satisfied the veteran's disagreement as 
to the level of evaluation for each service-connected 
condition which had been the subject of his formal appeal.  
However, it is the Board's conclusion that the claims for 
initial ratings greater than those currently assigned for the 
disabilities listed on the title page of this decision remain 
in appellate status, absent an explicit withdrawal of the 
notice of disagreement by the veteran or his representative.  
See, AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

A statement from a private physician, dated in September 
1999, relates that the veteran had remarkably complicated 
diabetes with retinopathy blindness, neuropathy and 
gastroparesis.  Subsequent records from private medical 
sources reflect the veteran's hospitalizations during the 
period from January to June 2001 for the complications of 
insulin-dependent diabetes, and the assessment was that he 
had uncontrolled diabetes.  Private medical records are 
silent as to whether the veteran experienced episodes of 
ketoacidosis or hypoglycemic reactions.  

VA medical records indicate that the veteran's blood glucose 
in September 2001 was 148.  The most recent VA testing of 
blood glucose in January 2002 showed that blood glucose was 
340.  VA medical records are also silent as to whether the 
veteran has experienced episodes of ketoacidosis or 
hypoglycemic reactions.  

A VA examination to assess upper and lower extremity diabetic 
peripheral neuropathy was performed in August 2001.  The 
examination, which was performed without the benefit of 
claims file review, primarily addressed sensory status of the 
extremities.  The examiner did not describe muscle strength 
or grade motor power of the arms or legs.  Moreover, the 
examiner did not discuss whether any of the extremities 
demonstrated loss of use.  In this case, entitlement to SMC 
at a rate above "N" would depend on whether, in addition to 
blindness in both eyes having only light perception, the 
veteran also has separate and distinct loss of use involving 
combinations of certain extremities.  

On VA genitourinary examination in August 2001, the veteran 
indicated that he had been seen by a urologist.  A review of 
the claims file shows that the veteran has been treated in 
recent years by several specialists and by his personal 
physician, none of whom is a urologist and none of whom make 
reference to an evaluation for impotence.  Any reports of the 
veteran's treatment by a urologist are not currently of 
record.  

Additionally, on a VA gastrointestinal examination performed 
October 2001, the veteran reported difficulty swallowing and 
weight loss.  The examiner did not comment on the severity of 
manifestations of the veteran's gastrointestinal disorder, 
identified as dysphasia secondary to esophageal stricture 
secondary to gastroesophageal reflux disease.  The Board 
notes that the examination was performed without the benefit 
of claims file review.  A subsequent January 2002 statement 
from a private physician relates that the veteran has severe 
gastroparesis and severe stricture of the esophagus.  
However, the examiner did not report the clinical findings 
supporting that assessment.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA, Pub. L. 
No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Ask the veteran to provide the names 
and addresses of all private medical 
providers who have treated him for upper 
or lower extremity diabetic neuropathy, 
for impotence, or for episodes of 
ketoacidosis or hypoglycemic reactions 
since February 1999.  In addition, ask 
the veteran to supply names and addresses 
of all private medical providers that 
have treated him for any gastrointestinal 
disorder since January 2002.  
Specifically, ask N. Murali, M.D., 1131 
Cook Road, Orangeburg, South Carolina 
29118, to provide any clinical records of 
the veteran's treatment since January 
2002.  Obtain all records not already 
included in the claims file.  As well, 
obtain any additional up-to-date VA 
medical records of his treatment for 
diabetic gastroparesis and diabetic upper 
and lower extremity neuropathy, 
impotence, or episodes of ketoacidosis or 
hypoglycemic reactions.  

3.  After the above development has been 
completed, schedule the veteran for 
peripheral neurological, 
gastrointestinal, and endocrine 
examinations.  All indicated special 
studies should be performed and clinical 
findings reported in detail.  Send the 
claims folder to each examiner for 
review.  

4.  The neurology examiner should be 
asked to identify all motor and sensory 
manifestations of the veteran's upper and 
lower extremity diabetic peripheral 
neuropathy.  Additionally, the examiner 
should be requested to express an opinion 
as to whether any of the veteran's 
appendages or extremities demonstrates 
loss of use.  The examiner should 
consider the factors listed below in 
reaching an assessment about loss of use 
of any appendage or extremity.

a)  Loss of use of a hand or foot will be 
held to exist when no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below the 
elbow or knee with use of a suitable 
prosthetic appliance.  The determination 
will be made on the basis of the actual 
remaining function, whether the acts of 
grasping or manipulation, in the case of 
the hand, or of balance or propulsion, in 
the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.  In 
this regard, complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve, will be taken as loss of use 
of the foot.

b)  Loss of use of one arm or one leg 
will be held to exist when the disability 
involving the arm is at a level or 
produces complications preventing natural 
elbow action with prosthesis in place or 
when the disability involving the leg is 
at a level or produces complications 
preventing natural knee action with 
prosthesis in place.  In determining 
whether there is natural elbow or knee 
action with prosthesis in place, 
consideration will be based on whether 
use of the proper prosthetic appliance 
requires natural use of the joint, or 
whether necessary motion is otherwise 
controlled, so that the muscles affecting 
joint motion, if not already atrophied, 
will become so.  If there is no movement 
in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be 
expected, and the determination will be 
as though there were one in place.  

5.  The gastrointestinal examiner should 
report any pertinent manifestations 
attributable to gastrointestinal disease, 
including dysphagia, pyrosis, 
regurgitation, substernal arm or shoulder 
pain, abdominal pain, nausea, vomiting, 
material weight loss, hematemesis or 
melena or anemia.  The examiner should 
specify whether or not the 
gastrointestinal symptoms identified, 
including those referable to either 
gastroparesis or gastroesophageal reflux 
disease, are productive of considerable 
impairment of health or are productive of 
severe impairment of health.  

6.  The endocrine examiner should report 
the veteran's weight and comment on 
whether or not the veteran has 
experienced a progressive loss of weight 
and strength.  It should be determined 
whether the veteran currently requires 
more than one daily injection of insulin.  
If episodes of ketoacidosis or 
hypoglycemic reactions are documented in 
the record since February 1999, the 
examiner should specify the frequency of 
hospitalizations per year or the 
frequency of office visits per month to a 
diabetic care provider, necessitated by 
ketoacidosis or hypoglycemia.  

7.  When the development requested above 
has been completed, and any other 
necessary development, the case should be 
readjudicated by the RO.  If any benefit 
sought on appeal is not granted to 
the veteran's satisfaction, then the RO 
should issue a Supplemental Statement of 
the Case (SSOC) and provide the veteran 
and his representative an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


